          Case 1:19-cr-00131-PAE Document 758 Filed 04/21/21 Page 1 of 1
                                           U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                   April 21, 2021

By ECF and Email
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
EngelmayerNYSDChambers@nysd.uscourts.gov

    Re:    United States v. Kari Parker, 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

        The Government respectfully requests that the violation of supervised release conference
in the above-referenced case that is scheduled for tomorrow at 2:30 p.m. be adjourned
approximately two weeks. After conferring with defense counsel, the Probation Office, and the
Court, the Government understands that all interested parties are available for such a conference
on the afternoon of May 6, 2021.

                                                 Respectfully Submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney

                                             by: /s/
                                                 Daniel H. Wolf
                                                 Rushmi Bhaskaran
                                                 Benjamin Woodside Schrier
                                                 Assistant United States Attorneys
                                                 (212) 637-2337/2439/1062




GRANTED. The conference is adjourned to May 6, 2021 at 2:30 p.m.
The Clerk of Court is requested to terminate the motion at Dkt. No. 757.
                                                                     4/21/2021
                                 SO ORDERED.

                                                  
                                             __________________________________
                                                   PAUL A. ENGELMAYER
                                                   United States District Judge
